Our Organization was founded amid the still glowing embers and simmering tensions of global war. In the shadows of widespread death and destruction, the nations of the world united in recognition of the fact that global challenges can be overcome only through collective action and international law, not misguided unilateralism or short-sighted self-interest. That recognition remains as valid today as it was 72 years ago, even as new threats to life and development have joined armed conflict as challenges demanding a concerted international response.
On behalf of Saint Vincent and the Grenadines, I would like to express our stand in solidarity with the Government and the people of Mexico as they are suffering the devastating effects of yet another earthquake. As I speak before the Assembly today, the island of Dominica has been levelled by a direct hit from Hurricane Maria, even as it was continuing to recover from the widespread devastation wrought by Tropical Storm Erika two years ago. No individual there has been spared. A series of hurricanes — Harvey, Irma, Jose, and Maria — of unprecedented intensity have struck the peoples of our region with unerring accuracy and rapidity.
The States and territories affected include the United States, Antigua and Barbuda, Anguilla, Dominica, Cuba, Saint Kitts and Nevis, the Bahamas, the British Virgin Islands, the United States Virgin Islands, Saint Martin, Puerto Rico and, today, the Turks and Caicos Islands. In a period of five weeks, each of those countries and territories has been struck with a force comparable to that of a weapon of mass destruction. Hundreds of people are dead. The damage to infrastructure, while still being calculated, is already estimated at more than $130 billion. The current Atlantic hurricane season is likely to be the most expensive in history. In terms of development, the countries affected will take years, if not decades, to recover from the devastating battering.
Let us make no mistake: the death and destruction wrought by this hurricane season are not merely the result of freak weather events or vengeful acts of God. They are the direct result of the acts and omissions of humankind. They are manifestations of climate change and the symptoms of the prescient predictions made by the overwhelming majority of scientists. Today almost every year is hotter than the preceding one; almost every hurricane season more intense; and almost every storm, drought and flood more destructive than its predecessors. It is a barefaced insult to the intelligence and experience of the peoples of island States and coastal areas to call climate change a hoax.
At this point, it is almost a cliché to reaffirm that small island developing States are the most vulnerable to climate change while contributing the least to the emissions that cause it. But that truism is the foundation of our just, urgent and unavoidable demand that the nations that have contributed most to climate change should also do the most to mitigate its effects and assist others in adapting to our dangerous new realities.
Our global community, in the great tradition of the United Nations and in the spirit of the founders of this Organization, came together through hard-fought negotiations to craft the Paris Agreement on Climate Change, an ambitious if imperfect agreement designed to arrest climate change and assist those most affected by it. Saint Vincent and the Grenadines views any attempt to disavow the freshly minted commitments of the Paris Agreement as an act of hostility, and we draw a direct, causal connection between any such abdication and the future death and destruction that island States face as the result of increasingly frequent and intense weather events.
The independent countries of Antigua and Barbuda, Saint Kitts and Nevis, Cuba, the Bahamas and Dominica require the special and sustained support of the international community. These countries need immediate and massive assistance with both immediate relief and long-term reconstruction. That assistance should be concessional and free from antiquated notions of per capita gross domestic product. We therefore join other countries in calling for a donor conference to address the daunting challenges that those countries face. Only together can we recover.
Additionally, the Caribbean territories with special relationships to colonial Powers in the United States, the United Kingdom, France and the Netherlands are in desperate need of assistance and have limited options for international cooperation, given their unique political status. Despite our small size and limited means, the people of Saint Vincent and the Grenadines have already sent emergency assistance to these territories, as well as technical expertise. We urge administering Powers and potential donors alike to look past political issues and look instead to the needs of the affected peoples and communities. We also call on the colonial Powers to accept their full responsibility for the recovery and rehabilitation of these territories.
The rise of climate change as an existential threat of our era has not replaced the persistent peril of armed conflict across the globe. The human suffering in Syria, Yemen and Myanmar demands greater international attention and action. Similarly, the potential threats to international peace and security posed by tensions on the Korean peninsula, among the Gulf States and in the State of Palestine require persistent and prioritized diplomacy.
Diplomacy, though difficult, is always preferable to the alternative. The United Nations was founded and continues to exist on that fundamental premise. Frustration with the pace of negotiation and mediation cannot give way to the intemperate urge to impose quick military fixes on inherently political problems. Nor can it lead to an illogical interpretation of sovereign self- interest that justifies trampling on the sovereignty of other States.
Sovereignty is not a sword but a shield. The United Nations is not a forum for measuring whose sovereignty is bigger, or whose military is better equipped to pursue its narrow, short-term self-interest. We are a community founded instead on the assumption of the sovereign equality of all States, rich and poor, large and small. One nation’s ability to destroy another does not endow it with special rights, but rather profound responsibilities, chief among them restraint. President Theodore Roosevelt’s realpolitik adage of speaking softly while carrying a big stick — whatever its limitations — cannot be replaced by irresponsible, bellicose sabre-rattling that inches us closer to the types of conflict that the Assembly was created to prevent.
In that context. Saint Vincent and the Grenadines views with alarm the continued threats to the sovereignty of the Bolivarian Republic of Venezuela. To be sure, the people of Venezuela have endured an extended period of political conflict, which has exacerbated other difficulties in the country. But with illegal street violence dwindling and all political parties committed to the upcoming gubernatorial elections, the interventionist option increasingly floated by the United States and an imprudent Secretary General of the Organization of American States have no place in a modern Latin America.
Similarly, any threat, expressed or implied, to the sovereignty of the peaceful and noble Cuban people is an anachronistic throwback to Cold War posturing without any logical justification, particularly in the light of the recent détente between the Governments of Cuba and the United States.
Let us be clear. Latin America and the Caribbean is a zone of peace. There is no conflict, challenge or disagreement in our region that requires military intervention in any way, shape or form, be it covert, overt or by proxy. Saint Vincent and the Grenadines is resolutely and implacably opposed to any attempt to foment external interference or interventionist activities against any nation in our hemisphere.
Saint Vincent and the Grenadines was honoured to host the 2017 Caribbean regional seminar on decolonization, consistent with our responsibilities as one of the many Caribbean and Pacific small island States and former colonies in Africa and Asia whose self-determination was achieved under the watchful eye of the United Nations. The inconvenient truth is that the decolonization process remains incomplete, and it will be essential to intensify our efforts to achieve the goal of full self-government through the attainment of a legitimate political status option providing for absolute political equality. That principle must be the guiding standard applicable to the small island territories, just as it was the standard for decolonizing other former colonies. Saint Vincent and the Grenadines remains fully seized of this issue and was pleased to play its part in completing the unfinished business of decolonization by hosting the 2017 seminar and previous seminars in 2011 and 2005. It is in that spirit that we have great sympathy for the legitimate aspiration of the people of West Papua to freedom and independence and to govern themselves and guide their own destiny through legitimate political means.
The issue of United Nations reform has justifiably gained momentum in recent months. As a large, aging bureaucracy, the United Nations has not demonstrated the nimbleness and responsiveness it needs for our new and fast-paced modern challenges. However, the areas demanding the most immediate and far-reaching reforms are not budgetary allocations or staffing matters but rather the political and organizational underpinnings of the most fossilized structures of the United Nations and the wider international architecture.
The litmus test for any serious talk of United Nations reform is reform of the Security Council. Those who pay lip service to reform while ignoring the need for a reformed Council — with expanded permanent membership, a special voice for island States and radically revised working methods — are simply engaging in an exercise where they attempt to reduce their financial responsibilities while maintaining an unjustifiable grip on disproportionate and outmoded power arrangements.
Similarly, the lessons of the global economic and financial crisis have yet to be implemented. Our inactivity has produced an extended period of halting and uneven recovery and an iniquitous globalization whose unequal distribution of benefits and burdens is spurring a popular backlash worldwide. The General Assembly and the Economic and Social Council must squarely and frontally address reforms to our international financial architecture, in particular the Bretton Woods institutions.
For Caribbean States, the issue of declining correspondent banking relationships is a grave and gathering threat to our continued growth and ongoing connections to the global economy. The United Nations, the Group of 20 and international financial institutions cannot shirk this issue as a private banking matter. It is a threat to development of the highest priority, and it demands a coordinated, political solution.
Saint Vincent and the Grenadines applauds the President’s sustained focus on sustainable development. Our Government has located the Sustainable Development Goals (SDGs) at the centre of its national development strategies. In the areas of climate change, pollution and biodiversity, we have banned Styrofoam products and turtle-hunting, tightened restrictions on internationally permitted indigenous whaling activity and implemented new coastal protection regulations. We are investing heavily in geothermal and solar energy and expect to generate 80 per cent of our energy needs from renewable sources within the next three years.
Saint Vincent and the Grenadines is also dedicating special funding to technology-based entrepreneurs, improving wages and occupational health and safety legislation and investing in new modem medical facilities. We have launched an innovative zero-hunger fund with interventions targeting food insecurity and unemployment in vulnerable populations, while simultaneously creating a contingency fund to aid in disaster recovery efforts.
We are serious and committed to the achievement of all the SDGs by the year 2030. Nonetheless, as the President and the Secretary-General have recognized, the achievement of the SDGs requires international cooperation and the commitment of new and additional funding. Ours is the only body that can generate and sustain the necessary political will and resources to give life to the ambition of the SDGs. The link between development and peace is well established, and the link between peace and the United Nations is immutable.
A substantial part of the backdrop or context of the continuing socioeconomic challenges of the nation States of our Caribbean civilization is the awful legacy of underdevelopment that European colonialism has bequeathed to us as a consequence of native genocide and African slavery. The international campaign for reparations from the former colonial Powers in order to assist in repairing this malignant legacy is urgent and timely. It deserves the full support of the Assembly, particularly within this decade which has been declared to be focused on the uplifting of persons of African descent.
I repeat yet again the necessity and desirability for the responsible authorities in the Dominican Republic and the United Nations to address properly, and once and for all, the respective issues of the denial of citizenship for persons of Haitian descent in the Dominican Republic and the cholera epidemic that some United Nations troops in Haiti initiated.
In the quest for deepening multilateralism, international cooperation and peace, the glaring injustice of the continuing denial of Taiwan’s membership in the special agencies of the United Nations demands correction. The ghosts of a divisive past ought to be laid to rest. Taiwan’s legitimate incorporation into the family of nations is long overdue. How can we neglect or deny 23 billion people who have been contributing so much to developing countries in every sector of their economy? How can we deny them entrance into the organs of the United Nations? It is unfair and unjust and should be remedied.
The travails of the people of Palestine arising from the illegal occupation of their lands continue to haunt us globally. The General Assembly has repeatedly pronounced in favour of the rights of the Palestinian people, but the illegal occupiers, backed internationally by a handful of powerful States, have continued to thwart the will of the international community. Peace in the Middle East will remain a mirage unless the national rights of the Palestinian people are recognized and upheld in practice.
As we speak in this Hall today, we seek to amplify the echoes of the visionaries of yesteryear who stood at this rostrum to give voice to the system of multilateral cooperation and mutual respect that has defined our post-war existence. New challenges may arise, but the solutions — diplomacy, ambitious action and respect for the sovereign equality of all Member States — are eternal. Multilateral diplomacy may be messy and imperfect; international law may be frustratingly inconsistent; the path of development may be beset on all sides by natural and man-made obstacles; but, united, we have always been greater than the sum of our individual parts, and together there is no challenge too great for the collective wisdom of our great nations and our great institution.
As new challenges confront us, let us hew ever closer to the undeniable strengths of our Organization to make this a better world for all of us.